department of the treasury internal_revenue_service - pee rat ' tax_exempt_and_government_entities_division washington d c apr ‘ uniform issue list and legend taxpayer a plan b state c ira d account e amount f amount g financial_institution l bank m country n dear in a letter dated date you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ you submitted under penalty of perjury the following facts and representations in support of your request for a waiver taxpayer a represents that he received a distribution of amount f from plan b a b plan maintained by state c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to a combination of events including incomplete information provided by financial_institution l to taxpayer a regarding his ability to roll over a portion of amount f amount g via an online transfer on date taxpayer a received a net distribution from plan b equal to amount f which was deposited into account e a non-ira account maintained with bank m taxpayer a intended to use a portion of the distribution from plan b to purchase a primary residence in a foreign_country country n and to roll over the remaining amount amount g to an existing ira ira d maintained with financial_institution l at the end of june he contacted financial_institution l to inquire about making an online transfer of amount g from his checking account to ira d financial_institution l informed taxpayer a that such a transfer could be made online on july he prepared the online application and attempted to transfer amount g to ira d however he received an error message stating that the actual transfer from account e to ira d must be made by a personal check taxpayer a immediately prepared the paperwork and sent it through an express international courier to financial_institution l on date approximately a week following the expiration of the 60-day rollover period amount g was deposited into ira d based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount f sec_457 of the code provides in relevant part that if any portion of the balance_to_the_credit of an employee in such plan is paid to him in an eligible_rollover_distribution within the meaning of sec_402 the employee transfers any portion of the property he receives in such distribution to an individual_retirement_plan or to an eligible_retirement_plan described in section c b then such distribution to the extent so transferred will not be includible in the gross_income of the employee in the taxable_year that the distribution is paid sec_457 of the code provides that rules similar to rules of paragraphs through of sec_402 shall apply for purposes of sec_457 sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees’ trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that he attempted to roll over amount g into ira d but that due to incomplete information he received from financial_institution l regarding his ability to transfer amount g in an online transaction and other factors he was unable to complete a timely rollover consequently amount g was not deposited into ira d until date approximately a week after the expiration of the 60-day period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the rollover of amount g from the distribution of amount f provided all other requirements of sec_402 except the 60-day rollover requirement are met with respect to the date contribution of amount g to ira d amount g will be considered a rollover_contribution within the meaning of sec_402 please note that pursuant to sec_402 of the code this ruling does not authorize the rollover of minimum distributions required under sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact sincerely yours cyn hlerra waldo carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
